Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed March 3, 2020




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00809-CV

                      GREENSPOINT B, LLC, Appellant

                                         V.

      INNOVEX DOWNHOLE SOLUTIONS, INC., ROCKWELL
     AUTOMATION, INC., vMONITOR, LLC N/K/A CONTROL &
  APPLICATIONS, LLC HOUSTON, HASSAN K. SUHEIL, GISELLE A.
             SUHEIL, AND MERLA, LLC, Appellees

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-33281


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 13, 2019. We abated the
appeal and referred the parties to mediation. On February 20, 2020, appellant filed a
motion to dismiss the appeal. See Tex. R. App. P. 42.1. We reinstate the appeal,
grant the motion, and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.